DETAILED ACTION
1.	Claims 1-11 and 13-18 have been presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	This application claims benefit to Provisional Application 62/478798 filed on 03/30/17.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-9 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
	Step 2A Prong One:
Independent claim 1 recites filtering datasets into categories, scoring the data, and generating a multi-dimensional information modeling, and personalizing the exercise activities for each user.  Filtering data, scoring data, generating multi-dimensional information modeling, interpreted as grouping scoring data for a single user, and personalizing exercise activities its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  Personalizing exercise activities based on the performance levels or scores of physical interactions occurring during exercise activities is an activity performed mentally by personal trainers.  Other than reciting “an online human internet of thing platform” in the claims nothing in the claim elements precludes the steps from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 
	Step 2A Prong Two:
	This judicial exception is not integrated into a practical application.  The claims recite the additional element of a “an online human internet of thing platform” to perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
	The additional element of capturing multi-dimensional datasets using a connected grips system with sensors during physical interactions of exercise activities is an insignificant pre-solution activity which is mere data gathering with a connected grips system.  As such this additional element also does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Step 2B:
	Finally, the pre-processing step of capturing multi-dimensional datasets is mere data gathering which is categorized as insignificant extra solution activity under 2106.05(g).  The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.  The inclusion of the online human internet of thing platform to perform the filtering, scoring, and generating steps amount to nor more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claim 1 is not patent eligible.
	The dependent claims (2-5, 7-9) recite additional limitations which further limit the source of data gathering – retrieving datasets from a user profile (2), from external sources (3), wherein activities comprise interactions with different handled grips systems (4, 7), wherein by capturing difference sources, relative differences between sources are captured (5) wherein users interact with applications and 
	Dependent claim 6 recites ranking performance based on average of each of the users in the set, which is still a mental step and calculating said average is not positively recited in the limitation but if it were, it would be performed mentally or as a mathematical calculation which is also an abstract idea.  Claim 6 also recites the additional step of display the rankings, however, display is an additional element that does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Finally, the post-processing step of displaying ranking is categorized as insignificant extra solution activity under 2106.05(g).  The additional elements have been considered both individually and as an ordered combination in the significantly more consideration and claim 6 also is not patent eligible. 
	Dependent claim 17 is directed towards the post-processing step of displaying visual feedback, which can include score data which are the MDIM metrics, which is categorized as insignificant extra solution activity under 2106.05(g).  
	Dependent claim 18 further limits the personalization which includes dynamically adding in rest periods based on the metrics, which is also part of the mental processes category of judicial exceptions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shavit (U.S. Patent No. 6,537,076 B2) in view of Wells et al. (U.S. Patent Application Publication No. 2017/0278419 A1).
	As per claim 1, Shavit is directed to a computer-implemented method comprising: obtaining datasets, comprising capturing first datasets generated from physical interactions by a plurality of users of an online human internet of things (IoT) platform ([0165], [0170], [0764]-[0765] multiple different datasets gathered for each user in activities from a plurality of users), with connected grip systems ([0162]-[0165], sensors in grips used for physical activities) connected to the online human IoT platform ([0162], wireless communication), wherein the connected grip systems each comprise a plurality of sensors, the first datasets comprise datasets of sensor data from the plurality of sensors, and ([0162]-[0165], sensors in grips used for physical activities) but fails to explicitly disclose filtering the captured multi-dimensional datasets into a plurality of categories; scoring the filtered multi-dimensional data by the human internet of thing platform; generating by the human internet of thing platform, a multi-dimensional information modeling for each user based on the scored multi-dimensional data, and personalizing, by the online human IoT platform, the exercise activities of respective users of the plurality of users based on the MDIM metrics of the respective users.
	Wells teaches filtering the obtained datasets into a plurality of categories (Figures 32-33, filtered data into different categories which are different metrics); scoring the filtered datasets by the human IoT platform, comprising assigning, for each user of the plurality of users, respective scores to respective categories of the plurality of categories (Figures 32-33, score column in tables); generating by the online human IoT platform, a multi-dimensional information modeling (MDIM) metric for each user (Figure 24, Report of different scores is multi-dimensional information modeling) based on the respective scores of the respective categories (Figures 32-33, scores for each user compiled in Figure 24 for scores in different categories as multi-dimensional information modeling for each user) and personalizing, by the online human IoT platform, the exercise activities of respective users of the plurality of users based on the MDIM metrics of the respective users ([0089]-[0090] and [0102]-[0105], target goal can be scores).  Shavit and Wells are analogous art because they are both from the same field of endeavor, a training and monitoring system which provides feedback of training.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the training and monitoring system of Shavit with the multi-dimensional information modeling of Wells in order to aid in identification of weak areas of user’s performance (Wells, [0128]).
	As per claim 2, the combination of Shavit and Wells is directed to the method of claim 1, wherein: the obtaining further comprises retrieving second datasets describing activities of each of the plurality of users from a user profile of the respective user (Wells, [0089], [0100], [0103], user profile containing datasets for activities for each user by user profile).
(Wells, [0083]-[0084], Fitband gathers many types of measurement data, Shavit [0330]-[0331], provides for non grip source of gathering measurement data of activities as well).
	As per claim 4, the combination of Shavit and Wells is directed to the method of claim 1, wherein the physical interactions comprise at least one of physical interactions with a single-handle or dual-handle connected grip system through the online human IoT platform (Shavit, [0162]-[0165], grips with sensors detect physical interaction for activities, [0177], [0765], different activities will involve different types of grips – single or dual).
	As per claim 5, the combination of Shavit and Wells is directed to the method of claim 1, wherein the first datasets capture relative differences between left-handed, right-handed and dual-handed activities of respective users of the plurality of users on the online human IoT platform (Shavit, [0162]-[0165], grips with sensors detect physical interaction for activities, [0177], [0765], different activities will involve different types of grips – single or dual, Wells, [0128], intent to identify areas of weakness which may be one sided).
	As per claim 6, the combination of Shavit and Wells is directed to the method of claim 1, further comprising: ranking the performance of a set of users of the plurality of users based on an average of the MDIM metric for each of the users in the set; and displaying the ranking to a user in the set of users (Figures 32-33, score column in tables, users ranked).
	As per claim 7, the combination of Shavit and Wells is directed to the method of claim 6, wherein the set of users comprises users physically interacting with single-handed or dual-handed connected grip systems connected to the online human IoT platform (Shavit, [0762], gamification of physical activity with other users therefore online).
	As per claim 8, the combination of Shavit and Wells is directed to the method of claim 6, wherein the set of users comprises users interacting with synchronous or asynchronous connected grip applications (Shavit, [0762], gamification of physical activity with other users therefore online synchronously).
	As per claim 9, the combination of Shavit and Wells is directed to the method of claim 6, wherein the physical interactions comprise at least one of practicing single-user interactions with asynchronous connected grip applications distributed through the online human IoT platform, joining multi-user interactions with synchronous connected grip applications distributed through the online human IoT platform, and competing with multi-user interactions in synchronous connected grip applications distributed through the online human IoT platform (Shavit, [0762], gamification of physical activity with other users therefore online, with simulated users as asynchronous single-user interactions, with real users racing as synchronous multi-user interactions).	
	As per claim 17, the combination of Shavit and Wells is directed to the method of claim 1, wherein the personalizing comprises providing at least one of visual feedback or sensory feedback through the grip systems based on the MDIM metrics of the respective users (Wells, Figures 24, 32-33 visual feedback).
	As per claim 18, the combination of Shavit and Wells is directed to the method of claim 1, wherein the personalizing comprises dynamically adding rest periods based on the MDIM metrics of the respective users (Wells, [0102]-[0105], weekly /monthly customized user schedule for exercises, reps and sets, schedule changes made due to progress targets are met and also when target goals are not achieved [0102], which includes timed breaks [0105]).
Allowable Subject Matter
5.	Claims 10-11 and 13-16 are allowed.  The reasons for allowance are held in abeyance until all rejections are resolved.
Response to Arguments
6.	Applicant's arguments filed 11/16/20 have been fully considered but they are not persuasive. 
7.	The objection to the Specification is withdrawn due to the amendment to the claims.

9.	The 35 U.S.C. 112(b) rejections are withdrawn due to the amendment to the claims.
10.	The 35 U.S.C. 101 rejections are maintained.  While the connected grips systems each comprise a plurality of sensors and that captured datasets comprise sensor data from the plurality sensors are not directed toward a mental process, they are merely an aspect of data gathering and are therefore insignificant extra solution activity which does not integrate the judicial exception into a practical application nor are they significantly more than the judicial exception.  Personalizing the exercise activities of respective users based on metrics is a mental process that is performed by personal trainers and while the human IoT platform is recited, it is done so with a level of high generality and thus is not a specific machine which integrates the judicial exception but instead is a system on which the judicial exception is performed.
11.	Applicant’s argument that Wells does not teach obtained datasets filtered into a plurality of categories, the datasets of Wells include data from different fitness activities as identified in Figure 24 including bench press and broad jump.  Data for a specific fitness activity is used to calculate scores for that particular fitness activity, thus the obtained datasets are filtered or sorted and used into a plurality of different fitness activities.  As such, Wells still teaches and renders obvious filtering obtained datasets into a plurality of categories, assigning respective scores to respective categories of the plurality of categories and generating an MDIM metric based on the respective scores of the respective categories.  Claims 1-9 remain rejected over the prior art.
	Applicant’s arguments with regards to claims 10-11 and 13-16 are persuasive.  The prior art rejection of said claims is withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	1.  U.S. Patent No. 8,953,909B2 issued to Guckenberger et al. on 02/10/15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE LO whose telephone number is (571)272-5876.  The examiner can normally be reached on 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.